DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s Remarks filed on 01/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

Status of Claims
Claims 1-20 were previously pending and subject to a final Office Action mailed 09/17/2020. Claims 1, 8, and 15 were amended. Claims 1-20 are currently pending and are subject to the non-final Office Action below. 


	

Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 13-20, filed 01/15/2021, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered but they are not persuasive.
First, Applicant argues on page 13-16 that the limitations of receiving and transmitting make the claim eligible under Prong 1. Examiner respectfully disagrees. 
Examiner citing Subject Matter Eligibility Examples: Abstract Ideas – Example 40 Claim 2 where given two limitations “collecting” and “comparing”. The comparing limitation (comparing by the network appliance at least one of the collected traffic data to a predefined threshold) was determined to recite a mental process and the collecting limitation (collecting by the network appliance traffic data relating to the network traffic passing through the network appliance the traffic data comprising at least one of network delay, packet loss or jitter) was identified as an additional element which amounts to mere data gather or a form of insignificant extra solution activity. 
In the 101 analysis below, Examiner found the independent claims to be directed to an abstract idea as Examiner identified the limitations of determining, determining, comparing, and when as abstract ideas of organizing human activity and mental process. The limitations of receiving and transmitting were identified as additional elements which are merely extra solution activity of pre-solution data gathering (receiving the transportation service request) and post-solution data outputting (transmitting the message to the passenger terminal).
Second, Applicant argues on page 17-20, the claim is eligible under Prong 2. Examiner respectfully disagrees as the additional elements identified – receiving and transmitting limitations are insignificant extra solution activity which in MPEP 2106.05(d)(II) indicates that mere collection or receipt of data over a network is a well understood routine and conventional function when it is claimed in a merely generic manner. Unlike the Core Wireless example Applicant cited, the transmitting a message 

35 USC § 103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner relies on new reference Dutta in combination with Sweeney and Novak to teach Applicant’s amended claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Independent claims 1, 8, and 15 recite the limitations of “determining [by a processor] route information associated with the transportation service request based on stored map data”; “determining [by the processor] a first estimated waiting time for the transportation service request to be fulfilled based on demand and supply information of the first type of service vehicle [by the processor] and the route information [by the processor]”; “comparing [by the processor] the first estimated waiting time to a predetermined time period, the predetermined time period being predetermined according to at least one of historical data indicating an average waiting time for the first type of service vehicle or user data indicating a maximum waiting time acceptable to users”; and “when the first estimated waiting time is equal to or longer than the predetermined time 
The limitation of “determining [by a processor] route information associated with the transportation service request based on stored map data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “Determining” in the context of this claim encompasses a user thinking about route information associated with the previously collected service request based on their knowledge of the area i.e. a user determining a route from a service provider to a user’s pickup location using their memory of the area (map). 
The limitation of “determining [by the processor] a first estimated waiting time for the transportation service request to be fulfilled based on demand and supply information of the first type of service vehicle received [by the processor] and the route information determined [by the processor]” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “Determining” in the context of this claim encompasses a user thinking about how long a user has to wait given the demand and supply information of the first type of vehicle and route information i.e. given route information and demand and supply information, a user determining a route from a service provider’s location (perhaps after the service provider transported their current passenger to the current passenger’s destination meaning service provider’s location = current passenger’s destination) to a user’s pickup location will take 20 minutes. 

The limitation of “when the first estimated waiting time is equal to or longer than the predetermined time period, determining [by the processor] a second type of service vehicle, wherein the second type of service vehicle has a second estimated waiting time shorter than the predetermined time period” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “when” in the context of this claim encompasses a user determining that the first vehicle waiting time is too long (20 minutes > 15 minutes) and determining a different vehicle which has a waiting time of 10 minutes as (10 minutes < 15 minutes).  
If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the 
This judicial exception is not integrated into a practical application. In particular, Claim 1, Claim 8, and Claim 15 recite only a few additional elements – Claim 1 recites a communication interface, a passenger terminal, user interface of the passenger terminal, and a processor, Claim 8 recites a communication interface in communication with a passenger terminal, a memory, a processor, a user interface of the passenger terminal and a passenger terminal, and Claim 15 recites a non-transitory computer readable medium, a communication interface, a processor, a user interface of the passenger terminal, and a passenger terminal. Independent claims 1, 8, and 15 also recite the limitations “transmitting, [via the communication interface connected to one or more of the cellular communication network, the WLAN or the WAN] a message to the passenger terminal to be displayed on a user interface of the passenger terminal, the message recommending the second type of service vehicle” and “receiving, [via the communication interface connected to one or more of a cellular communication network, a wireless local area network (WLAN) or a wide area network (WAN)] a transportation service request from a passenger terminal, the transportation service request indicating a first type of service vehicle”. 
The passenger terminal, user interface of the passenger terminal, communication interface (connected to a cellular communication network), memory, processor, non-transitory computer readable medium are all recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The limitations of “transmitting, [via the communication interface connected to one or more of the cellular communication network, the WLAN or the WAN] a message to the passenger terminal to be displayed on a user interface of the passenger terminal, the message recommending the second type of service vehicle” and “receiving, [via the communication interface connected to one or more of a cellular communication network, a wireless local area network (WLAN) or a wide area network (WAN)] a transportation service request from a passenger terminal, the transportation service request indicating a first type of service vehicle” are insignificant extra solution activity of necessary pre-solution data gather and post-solution data outputting. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because mere instructions to apply the exception using generic computer components, generally linking the use of the judicial exception to a particular technological environment or field of use, and insignificant extra solution activity does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The limitations “transmitting, [via the communication interface connected to one or more of the cellular communication network, the WLAN or the WAN] a message to the passenger terminal to be displayed on a user interface of the passenger terminal, the message recommending the second type of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using passenger terminal, user interface of a passenger terminal, communication interface, memory, processor, non-transitory computer readable medium to perform the claim limitations amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment. Mere instructions to apply an exception using a generic computer component and generally linking to a particular technological environment cannot provide an inventive concept. The claim is not patent eligible. 
None of the steps/functions of Claims 1, 8 and 15 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea of organizing human activity. The additional elements of using a passenger terminal, user interface of a passenger terminal, communication interface, memory, processor, non-transitory computer readable medium are all merely used to implement the abstract idea present in the claim limitations and generally linking the judicial exception to a particular technological environment. Additionally, the “Receiving” and “Transmitting” limitations are well-understood, routine, and conventional extra-solution activity; thus, the analysis does not change when considered as an ordered combination. Accordingly, Claims 1, 8, and 15 are ineligible under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US 2015/0161554) in view of Novak (US 2016/0203576) in view of Dutta et al. (US 2015/0345951). 

As per independent Claim 1, 	
Sweeney teaches a computer-implemented method for providing transportation service, comprising (¶ 33): 
receiving, via a communication interface connected to one or more of a cellular communication network, a transportation service request from a passenger terminal, the transportation service request indicating a first type of service vehicle (see Sweeney ¶ 36-37 where the system (100) receives transport requests from client devices, the transport requests specifying a user identifier, pickup location, vehicle type/service type (¶ 51), destination location, etc.; ¶ 26, 33-35 + figure 1A where the devices communicate with the system over a network, specifically the client device transmits a transport request over a network to the system interface) 
determining, by a processor, route information associated with the transportation service request based on stored map data; determining, by the processor, a first estimated waiting time for the transportation service request to be fulfilled based on demand and supply information of the first type of service vehicle received by the processor and the route information determined by the processor; comparing, by the processor, the first estimated waiting time to a predetermined time period (see Sweeney ¶ 42-44 where based on an estimated predicted and drivers that have an occupied/tentatively assigned service state may be a candidate for fulfilling the request if they are an estimated travel time less than a threshold estimated travel time away from the pickup location of the potential transport request from the destination of their current transport request; Examiner interpreting the data regarding the occupied/tentatively assigned driver’s transport requests as the demand and supply information; ¶ 48 where the route is determined using mapping information from a map database; ¶ 74, 81-82 mapping service)
when the first estimated waiting time is equal to or longer than the predetermined time period, determining, by the processor, a second type of service vehicle, wherein the second type of service vehicle a second estimated waiting time shorter than the predetermined time period (see Sweeney ¶ 55 where if the estimated travel time is equal to or greater than the threshold estimated travel time, then the driver is not included in the pool of possible drivers; ¶ 58, 60 where drivers are ranked based on total estimated travel time so shortest estimated travel time is prioritized over longer estimated travel times – Examiner clarifying that drivers who had an estimated travel time shorter than the threshold estimated travel time are deemed possible candidates and thus, added to a list where they are ranked from shortest estimated travel time to longest estimated travel time) 

Sweeney does not teach transmitting, via the communication interface connected to one or more of the cellular communication network, the WLAN or the WAN, a message to the passenger terminal to be displayed on a user interface of the passenger terminal, the message recommending the second type of 

Novak teaches:
transmitting, via the communication interface connected to one or more of the cellular communication network, a message to the passenger terminal to be displayed on a user interface of the passenger terminal, the message recommending the second type of service vehicle (see Novak ¶ 24 and 50-51 where the system provides information to a client device to recommend the user select the higher ranked vehicle type – which may be ranked higher based on ETA, the client manager determines the ranking and displays the information of the highest ranked vehicle type for the user; ¶ 90 communication is performed via a network)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sweeney invention with the Novak transmitting, via the communication interface connected to one or more of the cellular communication network, a message to the passenger terminal to be displayed on a user interface of the passenger terminal, the message recommending the second type of service vehicle with the motivation of increasing user convenience and system efficiency as in ¶ 8 “A higher (or highest) ranked type of service can be deemed to be more beneficial to that user as compared to another type of service the user is potentially considering requesting or has requested (e.g., the higher ranked type may be cheaper and/or have shorter wait time for the user. In one example, the notification about the alternate type of service may be particularly useful to the user in situations when the user may have overlooked such an option. In this manner, the user can have an opportunity to switch the types of service before making a final request for the service”. 



Dutta teaches:
a wireless local area network (WLAN) or a wide area network (WAN) (see Dutta ¶ 40 where communication between the devices and the system is performed through the network which may be a wireless area network or local area network)
the predetermined time period being predetermined according to at least one of historical data indicating an average waiting time for the first type of service vehicle or user data indicating a maximum waiting time acceptable to users (see Dutta ¶ 24-27 where the user may select parameters, preferences, ridesharing constraints, and tolerance constraints (which include a maximum waiting time in the trip and the user may also provide various thresholds through the tolerance constraints); ¶ 67-69 where the user providers tolerance constrains such as a maximum waiting time for the trip and in table 1 – the user specifies their tolerance constraint for maximum waiting time as 10 minutes; ¶ 86-91 where the one or more routes (performed by public or private transportation) may be pruned/removed based on the set of preferences)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sweeney/Novak invention with the Dutta a wireless local area network (WLAN) or a wide area network (WAN) and the predetermined time period being predetermined according to at least one of historical data indicating an average waiting time for the first type of service vehicle or user data indicating a maximum waiting time acceptable to users with the motivation of 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of “a wireless local area network (WLAN) or a wide area network (WAN)” of Dutta for the cellular communication network of Sweeney/Novak and the substitution of “the predetermined time period being predetermined according to at least one of historical data indicating an average waiting time for the first type of service vehicle or user data indicating a maximum waiting time acceptable to users” of Dutta for the predetermined time period of Sweeney. Both the WLAN/WAN and cellular communication networks are networks through which the system environment communicates with user devices and both the predetermined time periods are used as thresholds to prune the solution set of available transportation for the user. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per independent Claim 8, 	
Sweeney teaches a device for providing transportation service, comprising: a communication interface in communication with a passenger terminal; a memory storing instructions; and a processor coupled to the communication interface and the memory, the processor being configured to execute the instructions to (¶ 33-35): 
receive, via the communication interface connected to one or more of a cellular communication network, a transportation service request from the passenger terminal, the transportation request indicating a first type of service vehicle (see Sweeney ¶ 36-37 where the 
determine route information associated with the transportation service request based on stored map data; determine a first estimated waiting time for the transportation service request to be fulfilled based on demand and supply information of the first type of service vehicle received by the processor and the route information determined by the processor; compare the first estimated waiting time to a predetermined time period (see Sweeney ¶ 42-44 where based on an estimated predicted route, the system identifies available drivers within an estimated travel time of the pickup location; ¶ 44-50 where a first estimated travel time from the driver’s location to the pickup location of the user is determined and if the estimated travel time is within a threshold estimated travel time, then the driver is a candidate for providing transport for the request and drivers that have an occupied/tentatively assigned service state may be a candidate for fulfilling the request if they are an estimated travel time less than a threshold estimated travel time away from the pickup location of the potential transport request from the destination of their current transport request; Examiner interpreting the data regarding the occupied/tentatively assigned driver’s transport requests as the demand and supply information ; ¶ 48 where the route is determined using mapping information from a map database; ¶ 74, 81-82 mapping service)
when the first estimated waiting time is equal to or longer than the predetermined time period, determine a second type of service vehicle, wherein the second type of service vehicle has a second estimated waiting time shorter than the predetermined time period (see Sweeney ¶ 55 where if the estimated travel time is equal to or greater than the threshold estimated travel 

Sweeney does not teach transmit, via the communication interface connected to one or more of the cellular communication network, the WLAN or the WAN, a message to the passenger terminal to be displayed on a user interface of the passenger terminal, the message recommending the second type of service vehicle. However, Sweeney teaches ranking drivers based on total estimated travel time so shortest estimated travel time is prioritized over longer estimated travel times (¶ 58).

Novak teaches:
transmit, via the communication interface connected to one or more of the cellular communication network, a message to the passenger terminal to be displayed on a user interface of the passenger terminal, the message recommending the second type of service vehicle (see Novak ¶ 24 and 50-51 where the system provides information to a client device to recommend the user select the higher ranked vehicle type – which may be ranked higher based on ETA, the client manager determines the ranking and displays the information of the highest ranked vehicle type for the user; ¶ 90 communication is performed via a network)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sweeney invention with the Novak transmit, via the communication 


Sweeney/Novak does not teach a wireless local area network (WLAN) or a wide area network (WAN) and the predetermined time period being predetermined according to at least one of historical data indicating an average waiting time for the first type of service vehicle or user data indicating a maximum waiting time acceptable to users. 

Dutta teaches:
a wireless local area network (WLAN) or a wide area network (WAN) (see Dutta ¶ 40 where communication between the devices and the system is performed through the network which may be a wireless area network or local area network)
the predetermined time period being predetermined according to at least one of historical data indicating an average waiting time for the first type of service vehicle or user data indicating a maximum waiting time acceptable to users (see Dutta ¶ 24-27 where the user may select parameters, preferences, ridesharing constraints, and tolerance constraints (which include a 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sweeney/Novak invention with the Dutta a wireless local area network (WLAN) or a wide area network (WAN) and the predetermined time period being predetermined according to at least one of historical data indicating an average waiting time for the first type of service vehicle or user data indicating a maximum waiting time acceptable to users with the motivation of optimizing the selection of the transportation for the user as in ¶ 145 “individuals may select the routes that best cater to their requirements and preferences…it is ensured that determined one or more routes are more relevant and appropriate for the users”. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of “a wireless local area network (WLAN) or a wide area network (WAN)” of Dutta for the cellular communication network of Sweeney/Novak and the substitution of “the predetermined time period being predetermined according to at least one of historical data indicating an average waiting time for the first type of service vehicle or user data indicating a maximum waiting time acceptable to users” of Dutta for the predetermined time period of Sweeney. Both the WLAN/WAN and cellular communication networks are networks through which the system environment communicates with user devices and both the predetermined time periods are used as thresholds to prune the solution set of available transportation 

As per independent Claim 15, 	
Sweeney teaches a non-transitory computer-readable medium that stores a set of instructions, when executed by at least one processor, causing the at least one processor to perform a method for providing transport service, the method comprising (¶ 33-35): 
receiving, via a communication interface connected to one or more of a cellular communication network, a transportation service request from a passenger terminal, the transportation service request indicating a first type of service vehicle (see Sweeney ¶ 36-37 where the system (100) receives transport requests from client devices, the transport requests specifying a user identifier, pickup location, vehicle type/service type (¶ 51), destination location, etc.; ¶ 26, 33-35 + figure 1A where the devices communicate with the system over a network, specifically the client device transmits a transport request over a network to the system interface)
determining route information associated with the transportation service request based on stored map data; determining a first estimated waiting time for the transportation service request to be fulfilled based on demand and supply information of the first type of service vehicle received by the at least one processor and the route information determined by the at least one processor; comparing the first estimated waiting time to a predetermined time period (see Sweeney ¶ 42-44 where based on an estimated predicted route, the system identifies available drivers within an estimated travel time of the pickup location; ¶ 44-50 where a first estimated travel time from the driver’s location to the pickup location of the user is determined and if the estimated travel time is within a threshold estimated travel time, then the driver is a candidate for providing transport for the request and drivers that have an occupied/tentatively 
when the first estimated waiting time is equal to or longer than the predetermined time period, determining a second type of service vehicle, wherein the second type of service vehicle has a second estimated waiting time shorter than the predetermined time period (see Sweeney ¶ 55 where if the estimated travel time is equal to or greater than the threshold estimated travel time, then the driver is not included in the pool of possible drivers; ¶ 58 where drivers are ranked based on total estimated travel time so shortest estimated travel time is prioritized over longer estimated travel times – Examiner clarifying that drivers who had an estimated travel time shorter than the threshold estimated travel time are deemed possible candidates and thus, added to a list where they are ranked from shortest estimated travel time to longest estimated travel time)

Sweeney does not teach transmitting, via the communication interface connected to one or more of the cellular communication network, the WLAN or the WAN, a message to the passenger terminal to be displayed on a user interface of the passenger terminal, the message recommending the second type of service vehicle. However, Sweeney teaches ranking drivers based on total estimated travel time so shortest estimated travel time is prioritized over longer estimated travel times (¶ 58).

Novak teaches:
transmitting, via the communication interface connected to one or more of the cellular communication network, a message to the passenger terminal to be displayed on a user interface of the passenger terminal, the message recommending the second type of service vehicle (see Novak ¶ 24 and 50-51 where the system provides information to a client device to recommend the user select the higher ranked vehicle type – which may be ranked higher based on ETA, the client manager determines the ranking and displays the information of the highest ranked vehicle type for the user; ¶ 90 communication is performed via a network)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sweeney invention with the Novak transmitting, via the communication interface connected to one or more of the cellular communication network, a message to the passenger terminal to be displayed on a user interface of the passenger terminal, the message recommending the second type of service vehicle with the motivation of increasing user convenience and system efficiency as in ¶ 8 “A higher (or highest) ranked type of service can be deemed to be more beneficial to that user as compared to another type of service the user is potentially considering requesting or has requested (e.g., the higher ranked type may be cheaper and/or have shorter wait time for the user. In one example, the notification about the alternate type of service may be particularly useful to the user in situations when the user may have overlooked such an option. In this manner, the user can have an opportunity to switch the types of service before making a final request for the service”. 

Sweeney/Novak does not teach a wireless local area network (WLAN) or a wide area network (WAN) and the predetermined time period being predetermined according to at least one of historical data indicating an average waiting time for the first type of service vehicle or user data indicating a maximum waiting time acceptable to users. 

Dutta teaches:
a wireless local area network (WLAN) or a wide area network (WAN) (see Dutta ¶ 40 where communication between the devices and the system is performed through the network which may be a wireless area network or local area network)
the predetermined time period being predetermined according to at least one of historical data indicating an average waiting time for the first type of service vehicle or user data indicating a maximum waiting time acceptable to users (see Dutta ¶ 24-27 where the user may select parameters, preferences, ridesharing constraints, and tolerance constraints (which include a maximum waiting time in the trip and the user may also provide various thresholds through the tolerance constraints); ¶ 67-69 where the user providers tolerance constrains such as a maximum waiting time for the trip and in table 1 – the user specifies their tolerance constraint for maximum waiting time as 10 minutes; ¶ 86-91 where the one or more routes (performed by public or private transportation) may be pruned/removed based on the set of preferences)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sweeney/Novak invention with the Dutta a wireless local area network (WLAN) or a wide area network (WAN) and the predetermined time period being predetermined according to at least one of historical data indicating an average waiting time for the first type of service vehicle or user data indicating a maximum waiting time acceptable to users with the motivation of optimizing the selection of the transportation for the user as in ¶ 145 “individuals may select the routes that best cater to their requirements and preferences…it is ensured that determined one or more routes are more relevant and appropriate for the users”. 


As per dependent Claim 2, Claim 9, and Claim 16,  
Sweeney/Novak/Dutta teaches the method of claim 1, the device of claim 8, and the non-transitory computer-readable medium of claim 15. 
Sweeney further teaches:
wherein determining the second type of service vehicle comprises: determining estimated waiting times corresponding to a set of different types of service vehicles respectively, based on the route information; and identifying, from the set of different types of service vehicles, the second type of service vehicle with the second estimated waiting time shorter than the predetermined time period (see Sweeney ¶ 42-44 where based on an estimated predicted route, the system identifies available drivers within an estimated travel time of the pickup location; ¶ 47-50 where a first estimated travel time from the driver’s location to the pickup 

As per dependent Claim 3, Claim 10, and Claim 17,
Sweeney/Novak/Dutta teaches the method of claim 2, the device of claim 9, and the non-transitory computer-readable medium of claim 16. Sweeney/Novak teaches wherein identifying, from the set of different types of service vehicles, the second type of service vehicle with the second estimated waiting time shorter than the predetermined time period (see claim 2 rejection above). 
Sweeney further teaches:
determining historical data regarding transportation service requests generated from the passenger terminal; determining usage rates of the set of different types of service vehicles, based on the historical data (see Sweeney ¶ 60 where five different types of vehicles are candidates to provide transport D1-D5, and D2 has previously provided transport for the user and the user rated the driver highly; see ¶ 92 and 97 also “historical information”)
identifying, from the set of different types of service vehicles, the second type of service vehicle based additionally on the usage rates of the set of different types of service vehicles (see Sweeney ¶ 60 where the determination that D2 previously transported the user and the user rated the driver highly, allows for D2 to be prioritized over D3 – given that the estimated travel time of D2 is not significantly longer than the estimated travel time of D3) 

Claim 6, Claim 13, and Claim 20,
Sweeney/Novak/Dutta teaches the method of claim 1, the device of claim 8, and the non-transitory computer-readable medium of claim 15. 
Sweeney further teaches:
when the first estimated waiting time is shorter than the predetermined time period, transmitting dispatching information to a service vehicle corresponding to the first type of service vehicle (see Sweeney ¶ 47-50 where a first estimated travel time from the driver’s location to the pickup location of the user is determined and if the estimated travel time is within a threshold estimated travel time, then the driver is a candidate for providing transport for the request; ¶ 58 where drivers are ranked based on total estimated travel time so shortest estimated travel time is prioritized over longer estimated travel times; ¶ 60-61 where the system transmits an invitation to the selected driver) 

As per dependent Claim 7 and Claim 14,
Sweeney/Novak/Dutta teaches the method of claim 1, the device of claim 8, and the non-transitory computer-readable medium of claim 15. 
Sweeney does not teach wherein the first type of service vehicle and second type of service vehicle are differing in at least one of passenger limit, vehicle model, or vehicle brand of a service vehicle.

Novak teaches:
wherein the first type of service vehicle and second type of service vehicle are differing in at least one of passenger limit, vehicle model, or vehicle brand of a service vehicle (¶ 34, 59, and 81 where the two vehicle types may differ in luxury or size which affects their ranking)

. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US 2015/0161554) in view of Novak (US 2016/0203576) in view of Dutta et al. (US2015/0345951) as applied to claims 3, 10, and 17 above, further in view of Wang (US 2019/0316926). 

As per dependent Claim 4, Claim 11, and Claim 18,
Sweeney/Novak/Dutta teaches the method of claim 3, the device of claim 10, and the non-transitory computer-readable medium of claim 17. 
Sweeney/Novak/Dutta does not teach wherein the second type of service vehicle has a usage rate higher than a predetermined rate. However, Sweeney does suggest that the second type of service vehicle (D2) is prioritized because its usage rate is higher than the other vehicles (¶ 60).

Wang teaches:
wherein the second type of service vehicle has a usage rate higher than a predetermined rate (see Wang ¶ 111-112 where the customer selects vehicles based on different parameters, cost conscious customers select the least expensive option, customers may select a favorite driver option because they want the familiarity/comfort – Examiner clarifying that the second type of 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sweeney/Novak/Dutta invention with the Wang wherein the second type of service vehicle has a usage rate higher than a predetermined rate with the motivation of providing the passenger with a driver they are familiar/comfortable with (¶ 112). 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US 2015/0161554) in view of Novak (US 2016/0203576) in view of Dutta et al. (US2015/0345951) as applied to claims 1, 8, and 15 above, further in view of Juliver et al. (US 2012/0041675).

As per dependent Claim 5, Claim 12, and Claim 19,
Sweeney/Novak/Dutta teaches the method of claim 1, the device of claim 8, and the non-transitory computer-readable medium of claim 15. 
Sweeney does not teach after the message recommending the second type of service vehicle is transmitted, receiving a revised transportation service request from the passenger terminal.

Novak teaches:
after the message recommending the second type of service vehicle is transmitted, receiving a revised transportation service request from the passenger terminal (see Novak ¶ 52-54 where after receiving the notification, the user can cancel, revert the request, confirm the alternative type of vehicle, etc.)



Sweeney/Novak/Dutta does not teach determining a third type of service vehicle based on the revised transportation service request and transmitting dispatching information to a service vehicle corresponding to the third type of service vehicle.

Juliver teaches:
determining a third type of service vehicle based on the revised transportation service request; transmitting dispatching information to a service vehicle corresponding to the third type of service vehicle (see Juliver ¶ 101-109 where the user can modify/delay their transportation service request which prompts the system to dispatch a vehicle to the request location at the requested time)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sweeney/Novak/Dutta invention with the Juliver determining a third 
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE CHEN/Primary Examiner, Art Unit 3628